Case 2:19-cv-10806-DSF-MAA Document 97-22 Filed 08/23/21 Page 1 of 4 Page ID
                                 #:2197



  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 ATARI INTERACTIVE, INC.,                Case No. 2:19-CV-10806-DSF-MAA
 12             Plaintiff,                  The Hon. Dale S. Fischer
 13       vs.                               [PROPOSED] ORDER GRANTING
                                            PLAINTIFF ATARI
 14 RAGEON, INC.; MICHAEL                   INTERACTIVE, INC.’S
    KRILIVSKY                               APPLICATION FOR ENTRY OF
 15                                         DEFAULT AND REINSTATEMENT
             Defendants.                    OF DEFAULT JUDGMENT
 16
                                            Date: September 20, 2021
 17                                         Time: 1:30 p.m.
                                            Crtrm.: 7D
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                         -1-             Case No. 2:19-CV-10806-DSF-MAA
Case 2:19-cv-10806-DSF-MAA Document 97-22 Filed 08/23/21 Page 2 of 4 Page ID
                                 #:2198



  1                                [PROPOSED] ORDER
  2        Having considered the papers filed in support of Plaintiff Atari Interactive,
  3 Inc.’s (“Atari”) Application For Entry of Default and Reinstatement of Default
  4 Judgment (the “Application”), and good cause appearing,
  5        IT IS HEREBY ORDERED that defendant RageOn, Inc. (“RageOn”) is in
  6 default, and the Judgment previously entered against RageOn (Dkt. No. 19) is
  7 hereby reinstated.
  8        IT IS FURTHER ORDERED that the default of Defendant Michael Krilivsky
  9 is hereby entered.
 10        IT IS SO ORDERED.
 11
 12 DATED: ______________, 2021
 13                                      Hon. Dale S. Fischer
                                         United States District Judge
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              -2-               Case No. 2:19-CV-10806-DSF-MAA
Case 2:19-cv-10806-DSF-MAA Document 97-22 Filed 08/23/21 Page 3 of 4 Page ID
                                 #:2199



  1                                PROOF OF SERVICE
  2                  Atari Interactive, Inc. v. Rageon, Inc., et al.
       USDC, Central District of California - Case No.: 2:19-CV-10806-DSF-MAA
  3
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  4
           At the time of service, I was over 18 years of age and not a party to this
  5 action. I am employed in the County of Los Angeles, State of California. My
    business address is 2121 Avenue of the Stars, Suite 2800, Los Angeles, CA 90067.
  6
           On August 23, 2021, I served true copies of the following document(s)
  7 described as [PROPOSED] ORDER GRANTING PLAINTIFF ATARI
    INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
  8 REINSTATEMENT OF DEFAULT JUDGMENT on the interested parties in this
    action as follows:
  9
                             SEE ATTACHED SERVICE LIST
 10
           BY E-MAIL OR ELECTRONIC TRANSMISSION: On August 23, 2021,
 11 based on a court order or an agreement of the parties to accept service by e-mail or
    electronic transmission, I caused the document(s) to be sent from e-mail address
 12 aporcellino@bgrfirm.com to the persons at the e-mail addresses listed in the Service
    List. I did not receive, within a reasonable time after the transmission, any
 13 electronic message or other indication that the transmission was unsuccessful.
 14        BY OVERNIGHT DELIVERY: I enclosed said document(s) in an
    envelope or package provided by the overnight service carrier and addressed to the
 15 persons at the addresses listed in the Service List. I placed the envelope or package
    for collection and overnight delivery at an office or a regularly utilized drop box of
 16 the overnight service carrier or delivered such document(s) to a courier or driver
    authorized by the overnight service carrier to receive documents.
 17
           I declare under penalty of perjury under the laws of the United States of
 18 America that the foregoing is true and correct and that I am employed in the office
    of a member of the bar of this Court at whose direction the service was made.
 19
           Executed on August 23, 2021, at Los Angeles, California.
 20
 21
                                                     /s/ Ana Z. Porcellino
 22                                             Ana Z. Porcellino
 23
 24
 25
 26
 27
 28

                                              -3-               Case No. 2:19-CV-10806-DSF-MAA
Case 2:19-cv-10806-DSF-MAA Document 97-22 Filed 08/23/21 Page 4 of 4 Page ID
                                 #:2200



  1                                SERVICE LIST
  2                  Atari Interactive, Inc. v. Rageon, Inc., et al.
      USDC, Central District of California - Case No.: 2:19-CV-10806-DSF-MAA
  3
    Michael Krilivsky                     Defendants In Pro Per:
  4 Rageon, Inc.                          Michael Krilivsky and Rageon, Inc.
    4481 Shirley Drive                    (Via email & overnight)
  5 Cleveland, OH 44121
    Tel:     (617)633-0544
  6 Email: mike@rageon.com
             michaelkrilivsky@gmail.com
  7
  8 William L. Buus
    858 S. Coast Drive, Suite 385
                                          Attorneys for Defendant:
                                          Michael Krilivsky
  9 Costa Mesa, CA 92626
    Tel: (949)825-6140
                                          (Via email only)

 10 Fax:
    Email:
          (949)825-6141
                 wbuus@shifferbuus.com
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          -4-            Case No. 2:19-CV-10806-DSF-MAA
